           Case 1:19-mc-00080-AWI-SAB Document 15 Filed 02/08/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No.: 1:19-mc-00080-AWI-SAB

12                  Plaintiff,                           ORDER TERMINATING WRIT OF CONTINUING
                                                         GARNISHMENT
13                           v.
                                                         (ECF No. 14)
14   JASON WILSON,

15                  Defendant and Judgment Debtor.

16   KEY SAFETY SYSTEMS, INC.,
     (and its Successors and Assignees)
17
                    Garnishee.
18

19          On October 8, 2019, the Court issued a writ of continuing garnishment. (ECF No. 3.) On January

20 14, 2020, the Court adopted findings and recommendations recommending granting the United States of

21 America’s request for a final order of garnishment. (ECF No. 11.) On November 16, 2020, a notice of

22 termination of Defendant’s employment was filed. (ECF No. 13.) On December 31, 2020, Plaintiff filed

23 a request pursuant to 28 U.S.C. § 3205(c)(10)(B) for an order terminating the writ of continuing

24 garnishment and closing this action. (ECF No. 14.) The Court finds good cause to grant the Government’s

25 request. However, while the Government requests this action be closed, the Court’s January 14, 2020

26 order already closed this matter, with the caveat that the Court would retain jurisdiction to resolve matters
27 through ancillary proceedings, if necessary. (ECF No. 11 at 3.)

28 / / /



30
          Case 1:19-mc-00080-AWI-SAB Document 15 Filed 02/08/21 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that pursuant to 28 U.S.C. § 3205(c)(10)(B), the writ of

 2 continuing garnishment (wages) previously issued against Defendant/Judgment Debtor, Jason Wilson, on

 3 October 8, 2019, is hereby TERMINATED.

 4
     IT IS SO ORDERED.
 5

 6 Dated: February 8, 2021
                                             SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
30
